Citation Nr: 0209410
Decision Date: 07/19/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  92-05 087	)	DATE JUL 19, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael A. Katz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and JR


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 1965.

This matter is before the Board of Veterans Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Service connection was initially denied for a low back disorder by a May 1968 rating decision.  The veteran was informed of this decision, and did not appeal.  He subsequently reopened his claim, but service connection was ultimately denied by an August 1989 Board decision.

The veterans current claim was previously before the Board in October 1992, February 1995, March 1996, November 1997, and September 2000.  In October 1992, the Board remanded the case for further development.  Thereafter, in a decision and remand dated in February 1995, the Board found that new and material evidence had been presented to reopen the veterans claim, and remanded the matter for further development.  The matter was again remanded by the Board in March 1996 for further development.  In November 1997, the Board denied the veterans claim.  The veteran appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2000 Order, the Court vacated the Boards decision, and remanded for further development.  In September 2000, the Board remanded the case for development consistent with the Courts Order.  As a preliminary matter, the Board finds that the RO has substantially complied with the September 2000 remand directives.  Consequently, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony at a personal hearing conducted before personnel at the RO in November 1991, a transcript of which is of record.




FINDINGS OF FACT

1.  All reasonable development necessary for the disposition of the instant case has been completed.

2.  The veterans service medical records reflect that he was treated for mild low back strain in April 1964 after lifting a heavy object.

3.  The preponderance of the medical evidence is against a finding that the veterans current back disorder began during or is causally linked to any incident of active service, to include his back injury therein, and arthritis of the lumbar spine was not present until many years after service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA has also revised the provisions of 38 C.F.R. § 3.159 effective November 9, 2000, in view of the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminated the concept of a well-grounded claim and superseded the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VAs duties have been fulfilled in the instant case.  Initially, the Board notes that prior to the enactment of the VCAA, the veterans case had previously been found to be well grounded, and that VA had a duty to assist.  Accordingly, the veteran underwent a VA medical examination in relation to this claim, which included an opinion regarding the etiology of his back disorder.  In addition, the RO advised the veteran of the evidence necessary to substantiate his claim by various documents, including the Statement of the Case and the various Supplemental Statements of the Case.  The veteran was also informed of the evidence necessary to substantiate his claim by the prior Board decision of November 1997.  Further, the RO specifically addressed the applicability of the VCAA to the facts of this case by correspondence sent to the veteran in February 2002.  This correspondence included a summary of what the evidence must show to establish entitlement, and what additional information or evidence was still needed from the veteran.  Moreover, the RO made multiple attempts to obtain all pertinent evidence concerning this claim.  In particular, the veteran identified both VA and private medical treatment for his back disorder for the period from 1966 to 1988.  However, the private medical provider he identified (Dr. I) was deceased, and the RO was unable to obtain any medical records.  The ROs various attempts to obtain VA medical records concerning the veteran for the period prior to 1988, including those conducted in accord with the September 2000 Board remand, were unsuccessful.  Additionally, as mentioned in the prior decision of November 1997, the veteran identified recent treatment for his back by a Dr. E at the time of his June 1996 VA examination, but no such records appear to be on file.  However, inasmuch as these records concerned treatment many years after service, the Board determined it was unlikely to have any pertinent bearing upon whether the current disability was causally related to service.  Thus, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, to include the revised regulatory provisions of 38 C.F.R. § 3.159.  No additional assistance or notification to the veteran is required based on the facts of the instant case.


Background.  The veteran contends that his current low back disorder was incurred during active service.  Although he had several post-service back injuries, he essentially maintains that these injuries merely aggravated his service incurred back disability.

The veterans spine was clinically evaluated as normal on his June 1963 induction examination.  His service medical records reflect that he complained of moderate low back pain after lifting a heavy object in April 1964.  Impression was mild low back strain, which was treated with massage, heat, and medication.  He was also not to lift over 20 pounds for 48 hours.  The service medical records show no subsequent treatment for any back problems during the veterans active service.  On his April 1965 separation examination, the veterans spine was clinically evaluated as normal.  However, it is noted that his abdomen was found to be abnormal due to a right indirect inguinal hernia, and he subsequently underwent surgery as a result thereof.

An August 1967 VA medical examination made no pertinent findings with respect to the veterans back.

VA and private medical records are on file for the period from 1986 to 2001 which show treatment on various occasions for the veterans back problems.

An August 1986 statement from a private physical therapy facility noted that the veteran was seen for physical therapy that month for an unspecified ailment.

A November 1986 statement from a Dr. N, a private neurologist, reported that he had treated the veteran in August 1984 for a back injury, and indicated that he continued to treat the veteran for this injury.

An August 1988 outpatient treatment record notes that the veteran sought treatment for low back pain which began two weeks earlier after lifting heavy boxes at work.  Diagnosis was low back strain.

A September 1988 statement from a Dr. S noted, in part, that the veteran reported a history of sustaining a back injury while in service in 1964 as a result of lifting a heavy locker, which cased him to go on light-duty for six weeks.  Further, the veteran reported that since that time he had experienced low back pain and stiffness, especially in rainy weather, which required the use of Tylenol and aspirin.  He denied any pre-existing injury to the low back.  Dr. S stated that he had treated the veteran in August, September 1984, and March 1985, following an automobile accident in August 1984 which left the veteran with a permanent orthopaedic disability of the cervical and lumbar region.  Dr. S also indicated that at the time of this accident, the veteran received X-rays of the involved areas which revealed no fracture.  Diagnosis at the time of the August 1984 motor vehicle accident was cervical and lumbar spine strain.  Dr. Ss diagnosis and opinion following his September 1988 examination of the veteran was residual cervical spine strain, residual lumbar spine strain, lumbar facet joint syndrome, and rule-out left lower extremity radiculopathy.

At a January 1989 hearing, the veteran testified that he had sustained a back injury during service as a result of moving some lockers, and that the disability had required applications of heat, medication and bed rest.  He also indicated that shortly after his discharge, he began experiencing back problems, and that he had had a chronic back disability since that time.  Further, he testified that shortly after discharge he had received treatment for this disability from a private physician (Dr. I), the VA medical centers (VAMCs) in Newark and in East Orange, New Jersey, as well as recent treatment from Dr. S.  The veteran acknowledged that he had incurred back injuries as a result of an automobile accident in August 1984.  Further, he testified that upon leaving Germany, a physical examination revealed that he had a hernia, and implied that the hernia was related to the incident which precipitated his back disability.

Also on file is a March 1990 private medical statement from a Dr. R, who noted that he had seen the veteran in February 1990, at which time the veteran gave a history of sustaining an in-service back injury in 1964 while lifting a wall locker.  It was also noted that the veteran reported he had had intermittent episodes of back pain since that time, associated with intermittent leg pain.  No mention was made of the August 1984 motor vehicle accident.  Dr. R noted that MRI conducted of the back in February 1990 showed evidence of degenerative discs at the L4-5 and L5-S1 levels, as well as a small herniation of disc possibly present at the L5-S1 level.  In view of the fact that the veterans history dated back to his lifting episodes, Dr. R stated he would have to conclude that there was a causal relationship between the veterans service related accident and his present condition.

In a November 1990 lay statement, JR reported that he had known the veteran since he entered service in June 1963, that he was stationed in Germany from January 1965 to June 1966, that he visited the veteran several times beginning in February 1965, and that the veteran informed him at that time that he had sustained a back injury in December 1964.

Dr. R submitted additional statements in March and August 1991 which noted that the veteran continued to experience low back problems.  In the August 1991 statement, Dr. R noted that the veteran was involved in a motor vehicle accident in 1984, but as far as could be ascertained this did not change his back problem and did not alter the course of his back pain.  Dr. R continued to opine that the veterans current back disorder was directly related to his in-service back injury.

At the November 1991 hearing, the veteran reiterated his contention that his current back disability had had its onset during his period of active duty.  In addition, he testified that in 1966 he was unable to work for approximately two months due to a back injury he sustained while working in a liquor store.  While he did not file a claim for workers compensation, his employer paid him a portion of his salary while he was recovering from the injury.  Further, he testified the he sustained a back injury as a result of the August 1984 automobile accident.  JR also testified at this hearing, and reported, in essence, that the veteran sustained a back injury during service, and that the veteran had continually complained of having back problems since service.

In accord with the Boards March 1996 remand, the veteran underwent a VA spine examination in June 1996.  The examiner noted that the veterans claims file had been reviewed, and specifically noted the opinions of Dr. R and Dr. S.  In addition, the examiner noted that the veteran reported that after his discharge he sustained a lifting injury to his back while working in a liquor store, for which he received VA and private medical treatment, including medication and therapeutic exercises.  The veteran also reported that he essentially did well from this time until 1984, when he was involved in a motor vehicle accident.  Further, he reported that he worked in the liquor store until 1981, and then became a truck driver.  He apparently sustained another lifting injury to his back after the August 1984 motor vehicle accident.  Also, the veteran complained of having central low back discomfort, and indicated that he had not worked since 1994.

X-rays conducted of the lumbar spine in conjunction with this examination revealed degenerative joint disease more at L4-5 and L5-S1 slight levoscoliosis.  

Following examination of the veteran, the examiner diagnosed mechanic low back pain.  The examiner also felt that this pain was mild.  Moreover, the examiner opined that it was very unlikely that the [veterans] current complaints are related to his original military injury.  The examiner commented that review of the records showed that the veteran did not complain of back pain, nor was this disorder noted at the time of his separation from the military.  Further, it was noted that since leaving the military, he had had lifting injuries while at work, as well as a motor vehicle accident.  Therefore, the examiner opined that it was much more likely that his discomfort is related to these injuries, particularly his latest lifting injury and motor vehicle accident.

In the November 1997 decision, the Board denied the veterans claim, finding that his current back disorder was not etiologically related to his in-service back injury.  The Board emphasized the findings and opinion of the June 1996 VA examiner in making this determination.

As noted above, the Court vacated the Boards November 1997 decision by a May 2000 Order.  The Court noted that the veteran had reported on several occasions that he initially sought treatment for his back in 1967 at a VA facility in Newark, New Jersey.  The Newark facility subsequently closed, and the veteran was treated at the VAMC in East Orange, New Jersey.  However, as noted by the Court, there was no indication that a search for records of treatment from the Newark facility had been conducted.  Accordingly, the Court concluded that a request for such records was necessary.  In September 2000, the Board remanded the case for the RO to conduct a search consistent with the Courts Order.  The Board directed that if any treatment records of the veteran from the Newark VA facility for the period from 1967 to 1988 were found, or if other relevant medical records not already of record were associated with the claims file, then the veteran was to undergo a VA examination to determine the diagnosis and etiology of any current back disability.

The record reflects that the RO subsequently sent a request to the East Orange VAMC in accord with the September 2000 remand directives.  Specifically, the RO noted that the veteran received treatment at the VA outpatient clinic in Newark from January 1967 to December 1988, and requested that the East Orange VAMC identify the federal depository or other location to which these records would have been retired.  A June 2001 computer sheet from the East Orange VAMC noted that they had been unable to trace records from 1967 to the archives.  

The East Orange VAMC also sent VA medical records concerning the veteran for the period from 1988 to 2001 to the RO, some of which were already on file.  To the extent these records were not on file at the time of the June 1996 VA examination, they show treatment for a variety of medical problems, particularly hypertension and left knee problems.  However, these records do not appear to contain any new/pertinent findings regarding the veterans back disorder.  These records do not contain any additional opinion(s) regarding the etiology of the veterans back disorder.


Legal Criteria.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See § 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (to be codified as amended at 38 C.F.R. § 3.159(c)(4));
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (In order to prevail on the issue of service connection . . . there must be medical evidence of a current disability [citation omitted]; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.); Pond v. West, 12 Vet. App. 341, 346 (1999) (Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.).


Analysis.  In the instant case, the Board finds that the preponderance of the evidence is against the veterans claim of entitlement to service connection for a back disorder.

As an initial matter, the Board notes that the veteran has been diagnosed with degenerative joint disease of the lumbosacral spine.  However, there is no medical evidence that these degenerative changes/arthritis was present either during service or within the first post-service year.  Therefore, he is not entitled to a grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nothing on file shows that the veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while as a lay person he is qualified to describe his symptomatology, he is not qualified to render a competent medical opinion regarding the etiology thereof.

The record clearly shows that the veteran sustained a low back injury during service.  However, the service medical records tend to show that this resolved with treatment, and that his spine was clinically evaluated as normal at the time of his discharge from service.  Moreover, the preponderance of the medical evidence is against a finding that his current back disorder is causally related to service, to include his in-service low back injury.

The record reflects that the veteran sustained several post-service back injuries, including the August 1984 motor vehicle accident.  Further, the September 1988 statement from Dr. S tends to indicate that the veterans current back problems were a residual of this motor vehicle accident.  However, Dr. S did not specifically address the issue of whether the current disability was etiologically related to active service.

As indicated above, there are two contrary medical opinions on file regarding the etiology of veterans back disorder.  Specifically those of Dr. R and the June 1996 VA examiner.  Dr. R found that the current back disorder was directly related to the veterans in-service back injury.  Further, in his August 1991 statement, he noted that the veteran sustained a post-service back injury as a result of the 1984 motor vehicle accident.  However, unlike the VA examiner, there is no indication that Dr. R actually reviewed the veterans service medical records concerning the in-service back injury, nor the post-service medical records regarding the motor vehicle accident, including those from Dr. S.  Moreover, there is no indication that he was aware of the post-service lifting injuries identified by the veteran at his November 1991 personal hearing and his June 1996 VA examination.  Since the VA examiners opinion was based upon a review of the records contained in the veterans claims file, including the statements from Dr. R, the Board finds that it is entitled to the most weight in the instant case.  

In summary, although the veteran sustained an in-service back injury, the service medical records tend to show that it resolved with treatment, with no permanent disability noted at the time of his separation from service; the veteran sustained several post-service back injuries; and the preponderance of the medical evidence reflects that the current back disorder is not related to service.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disorder, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
